        Case 2:21-mc-00052-MRH Document 22 Filed 03/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: APPLICATION OF                        )
FORBES MEDIA LLC                             )       MISC. NO. 21-52
AND THOMAS BREWSTER                          )
TO UNSEAL RECORDS                            )


                GOVERNMENT'S RESPONSE IN OPPOSITION
       TO APPLICANTS’ MOTION TO UNSEAL GOVERNMENT’S RESPONSE

       The United States of America, by its attorneys, Stephen R. Kaufman, Acting United States

Attorney for the Western District of Pennsylvania, and Shardul S. Desai, Assistant United States

Attorney for said District, respectfully submits this response in opposition to the Applicants’

Motion to Unseal Government’s Response In Opposition to Application to Unseal.               The

Government avers as follows:

       1.      On January 25, 2021, Forbes Media LLC and Thomas Brewster (hereinafter

“Applicants”) filed an Application to Unseal Court Records. See ECF No. 1. On February 16,

2021, The Government sought leave to file its Response in Opposition under seal. On February

16, 2021, the Government filed its redacted Response in Opposition.           See ECF No. 12.

Subsequently, the Government filed, ex parte and under seal, its unredacted Response in

Opposition. See ECF No. 16.

       2.      On February 23, 2021, the Applicants filed a Motion to Unseal Government’s

Response in Opposition to Application to Unseal. See ECF No. 20. Applicants are seeking that

the redacted portions of the Government’s Response be unsealed. Applicants recognized that their

motion is based on “the same substantive reasons and on the same grounds as set forth in their

Memorandum of Points and Authorities in Support of Application to Unseal Court Records (ECF

No. 2) and in their concurrently filed Reply in support of that Application (ECF No. 19).”



                                                 1
        Case 2:21-mc-00052-MRH Document 22 Filed 03/02/21 Page 2 of 2




       3.     The Government opposes the Applicants’ Motion (ECF No. 20) for the same

substantive reasons and on the same grounds as set forth in the Government’s Response (ECF Nos.

12 and 16). In lieu of reiterating those arguments, the Government incorporates its Response

herein. The Government respectfully requests that the Court deny Applicants’ Motion.




                                                   Respectfully submitted,

                                                   STEPHEN R. KAUFMAN
                                                   Acting United States Attorney

                                           By:     s/ Shardul S. Desai
                                                   SHARDUL S. DESAI
                                                   Assistant U.S. Attorney
                                                   DC ID No. 990299




                                              2
